MEMORANDUM **
Montana state prisoner Donna June En-right appeals pro se from the district court’s judgment dismissing her 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
The district court determined that En-right was not entitled to equitable tolling, but granted a certificate of appealability on the issue. In her opening brief, En-right fails to address, and therefore has waived any challenge to, the district court’s dismissal of her habeas petition as untimely. See United States v. Vought, 69 F.3d 1498, 1501 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.